Broyles, C. J.
1. The venue of the offense was sufficiently shown.
2. Under repeated rulings of the Supreme Court and of this court, the failure of the judge in a criminal ease to charge on the good character of the accused is not error, in the absence of a timely and appropriate written request.
3. Neither of the remaining grounds of the amendment to the motion fox a new trial shows reversible error.
4. The verdict is supported by some evidence, and, the finding of the jury having been approved by the trial judge, this court. cannot interefere. -Judgment affirmed.
Luke and Bloodworth, JJ., concur.